Case: 14-7037    Document: 15    Page: 1   Filed: 03/13/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                DARREN L. DEFLANDERS,
                   Claimant-Appellant,

                            v.

  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                    AFFAIRS,
               Respondent-Appellee.
              ______________________

                        2014-7037
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 12-1182, Judge Mary J. Schoelen.
                 ______________________

                      ON MOTION
                  ______________________

                       PER CURIAM.
                       ORDER
     Darren Deflanders submits motions received Febru-
 ary 18, 2014, February 19, 2014, February 24, 2014 and
 March 10, 2014, that appear to seek various relief con-
 cerning his Department of Veterans Affairs disability
 compensation claims and the underlying proceedings
 before the United States Court of Appeals for Veterans
 Claims.
Case: 14-7037      Document: 15      Page: 2     Filed: 03/13/2014



 2                               DEFLANDERS    v. SHINSEKI



    Deflanders’ arguments concerning the merits of his
 appeal belong in his brief and not in motions.
       Upon consideration thereof,
       IT IS ORDERED THAT:
       The motions are denied.
                                       FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court


 s19